                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

          Cotrinna Stamey,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:18-cv-00062-FDW-DSC
                                       )
                 vs.                   )
                                       )
         Nancy A. Berryhill,           )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 8, 2019 Order.

                                               July 8, 2019
